Citation Nr: 0937473	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-13 994A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain.

2.  Entitlement to a rating in excess of 30 percent for 
dysthymia.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with bilateral plantar calcaneal spurs 
and bilateral osteoarthritis/degenerative changes to the 
talar-navicular articulation, prior to May 9, 2006.

4.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus with bilateral plantar calcaneal spurs 
and bilateral osteoarthritis/degenerative changes to the 
talar-navicular articulation, from May 9, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO denied a rating in excess of 40 percent for chronic 
lumbar strain, a rating in excess of 30 percent for 
dysthymia, and a rating in excess of 10 percent for bilateral 
pes planus.  The Veteran filed a notice of disagreement (NOD) 
with these determinations in June 2004.  In a May 2005 rating 
decision, a Decision Review Officer (DRO) granted service 
connection for bilateral plantar calcaneal spurs and 
bilateral osteoarthritis/degenerative changes to talar-
navicular articulation, and recharacterized the Veteran's 
already service-connected bilateral pes planus to include 
these disabilities.  In a May 2005 statement of the case 
(SOC), the RO continued the denials of the claims for 
increased ratings for chronic lumbar strain, dysthymia, and 
bilateral foot disability.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in May 2005.  

In July 2007, the RO increased the rating for the bilateral 
foot disability to 30 percent, effective May 9, 2006, but 
continued the denials of the other claims (as reflected in a 
supplemental SOC (SSOC)).  Because higher ratings for 
bilateral foot disability are available before and after May 
9. 2006,  and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as to the bilateral foot disability 
as encompassing the last two matters set forth on the 
preceding page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In February 2008, the Board denied a claim for compensation 
for school attendance of a dependent (on appeal at that 
time), and remanded the remaining claims to the RO (via the 
Appeals Management Center (AMC) in Washington, DC).  After 
accomplishing the requested actions, the AMC continued the 
denial of each claim (as reflected in a March 2009 SSOC), and 
returned these matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Pertinent to the October 2003 claim for an increased 
rating, the Veteran's chronic lumbar strain has been 
manifested by constant pain and pain associated with motion, 
but without ankylosis, separately ratable neurological 
manifestations, or (if applicable) incapacitating episodes.

3.  Pertinent to the October 2003 claim for an increased 
rating, the Veteran's psychiatric symptoms have included,  
primarily, flattened affect, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships, and infrequent auditory 
hallucinations; such symptoms are suggestive of occupational 
and social impairment with reduced reliability and 
productivity.

4.  Between the October 2003 claim for an increased rating 
and May 9,  2006, the Veteran's bilateral pes planus with 
bilateral plantar calcaneal spurs and bilateral 
osteoarthritis/degenerative changes to talar-navicular 
articulation was manifested by mild symptoms, with a mild 
hallux valgus deformity, and with no evidence of marked 
deformity, pain on manipulation or weight bearing, and no 
indication of swelling or characteristic callosities.  

5.  Since May 9, 2006, the Veteran's bilateral pes planus 
with bilateral plantar calcaneal spurs and bilateral 
osteoarthritis/degenerative changes to talar-navicular 
articulation has been manifested by moderate to severe 
symptoms, with mild to moderate pronation, mild to moderate 
tenderness of the plantar surfaces, and no finding consistent 
with marked inward displacement or severe spasm of the 
Achilles tendon on manipulation that is not improved by 
orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
chronic lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).

2.  The criteria for a 50 percent but no higher rating for 
dysthymia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  The criteria for a rating higher than 10 percent for 
bilateral pes planus with bilateral plantar calcaneal spurs 
and bilateral osteoarthritis/degenerative changes to talar-
navicular articulation, for the period prior to May 9, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, DC 5276 (2009).

4.    The criteria for a rating higher than 30 percent for 
bilateral pes planus with bilateral plantar calcaneal spurs 
and bilateral osteoarthritis/degenerative changes to talar-
navicular articulation, for the period from May 9, 2006, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321,4.1, 4.3, 4.7, 4.71a, 
DC 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
increased ratings for dysthymia, pes planus, and chronic 
lumbar strain, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The May 2004 RO rating 
decision reflects the initial adjudication of each claim 
after issuance of the December 2003 letter.  

Post-rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  In March 2008, subsequent to the Board's 
remand, the AMC sent the Veteran another letter that provided 
notice similar to that provided in the previous letters.  
After issuance of the above-described notice, and  
opportunity for the Veteran to respond, the March 2009 SSOC 
reflects readjudication of each claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.    Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of April 2004, and 
May 2006 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
September 2007 hearing, along with various statements 
provided   by the Veteran and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with any of these 
claims is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of  these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analyses are therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.	Chronic Lumbar Strain 

Historically, in a June 1990 rating decision, the RO granted 
service connection and assigned a 10 percent rating for 
chronic lumbar strain, , effective January 30, 1990.  In a 
November 1995 decision, the RO granted an increased 40 
percent rating, effective January 10, 1992.  The current 
claim for increase was filed in October 2003.

For claims filed on or after September 26, 2003, the criteria 
for rating all spine disabilities are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the General Rating Formula, a 40 percent rating is available 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for DCs 5235-5243.

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V.  


The Board also points out,  that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, , 
the Board finds that a rating in excess of 40 percent for the 
Veteran's service-connected thoracolumbar disability is not 
warranted.  

In support of this finding, the Board notes that the report 
of VA examination in April 2004 reveals forward flexion to 75 
degrees.  Lateral bending to the left and right was measured 
to 35 degrees, and rotation to the left and right was 
measured to 35 degrees, with a 10 to 15 degree additional 
loss in each direction due to pain.  Clearly, even assuming a 
15 degree additional loss due to pain, the medical evidence 
does not reveal symptoms that warrant a rating in excess of 
40 percent, as there is no medical evidence consistent with 
unfavorable ankylosis of the thoracolumbar spine or the 
entire spine.  

As noted above, the range of motion testing results reported 
by the examiner include his estimation of functional loss due 
to pain.  The examiner found no fatigue, impaired endurance, 
or weakened movements.  Following repetitive motion, the 
Veteran denied any increase pain, but a minor decrease in 
motion was noted, without impaired endurance or weakened 
movements.  Moreover, there could be no additional functional 
impairment, since favorable ankylosis of the thoracolumbar 
spine warrants a 40 percent rating.  In essence, to support 
entitlement to a higher rating on the basis of additional 
functional impairment, the evidence would have to establish 
that the effect of the pain associated with motion was the 
equivalent of unfavorable ankylosis of the thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is defined under the current rating 
schedule as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

In this case, the Veteran has measured range of motion in the 
neutral position.  Moreover, there is no evidence of other 
factors indicative of unfavorable ankylosis.  The Board also 
notes that the Veteran has reported a certain amount of pain 
that is constant.  The Veteran described to the April 2004 
examiner daily pain that is rated at 10 out of 10.  However, 
the rating criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present; thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003). 

Accordingly,  38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 
at 204-7, provide no basis for a higher rating.

The Board points out that, under Note (1) of the General 
Rating Formula, VA must also consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating.  Here, the Veteran is service 
connected only for lumbar strain, the orthorpedic 
manifestations of which are not more disabling than noted 
above.  Moreover, there is no evidence of any separately 
ratable neurological manifestations of back disability.  In 
this regard, an April 2004 examiner found no evidence of 
significant neurological impairment.  Deep tendon reflexes 
were equal, 1+, knee and ankle jerks were present, and 
sensation was intact.  Based on such normal findings, there 
is simply no basis to assign a separate rating for 
neurological impairment.  An August 2003 outpatient treatment 
report also confirms that there is no radiation into the 
legs.  

Further, there is no medical evidence that the Veteran's 
service-connected thoracolumbar spine disability would 
warrant a higher rating if rated on the basis of 
incapacitating episodes.  The Board notes that the rating 
schedule sets forth a rating formula for rating 
Intervertebral Disc Syndrome o(IVDS) n the basis of 
incapacitating episodes.  See 38 C.F.R. § 4.71a.  Here, the 
Veteran's service-connected back disability is not shown to 
involve any disc disease.  However, even if rating the 
disability on the basis of incapacitating episodes was 
appropriate, no higher rating on such a basis is assignable 
in this case.   During the March 2004 examination, the 
Veteran reported that,  that, over the prior 12 months, he 
had incapacitating episodes at least five times, and each 
time required 4 to 5 days of staying in bed.  However, there 
is no evidence of any prescribed bed rest by a physician.   
Under the rating schedule, an n incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a.  Moreover, even if accepted as credible, 
the Veteran's assertions as to the number incapacitating 
episodes during a 12-month period do not meet the criteria 
for a 60 percent rating under the Formula for Rating IDVS 
Based on Incapacitating Episodes (which requires a total 
duration of at least six weeks during the previous 12-month 
period). Id. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

B.  Dysthymia

Historically, in a June 1998 rating decision, the RO granted 
service connection for dysthymia, and assigned a 30 percent 
rating effective May 13, 1997.  The current claim for 
increase was received in October 2003.

Although the RO assigned the current 30 percent rating for 
dysthymia pursuant to Diagnostic Code 9433, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Symptoms noted in the current rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the appellant's dysthymia, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

The Board observes that the Veteran carries a diagnosis of 
substance abuse, and some portion of the Veteran's 
psychiatric symptomatology may be attributable to this 
nonservice-connected disorder rather than to his service-
connected dysthymia.  However, the Board points out that, if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the Veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In this case, the Veteran's substance abuse does not appear 
to be a significant factor during the period under 
consideration here.  However, to the extent that there is any 
doubt as to attribution of symptomatology between service-
connected and nonservice-connected disability, such doubt 
will be resolved in the Veteran's favor.  

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the criteria for a 50 percent but no higher 
rating for dysthymia have been met. 

The overall record reflects that, for the period in question, 
the Veteran's psychiatric symptoms have included.  primarily,  
flattened affect, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, and infrequent auditory hallucinations. 

In finding that a 50 percent rating is warranted, the Board 
notes that the April 2004 VA examination report reveals that 
the Veteran presented with an affect described as rather 
"dull" which the Board finds approximates "flattened".

Regarding, disturbances of motivation and mood, the Board 
notes that the Veteran reported to the April 2004 examiner 
that he feels sad every day, and that he has no energy or 
interest in anything.  He tends to sit around all day.  He 
does not feel moved by funny things.  He feels tired all the 
time.  He does not have any current ambition to find a new 
job, and he has no concrete plans for his future.  The Board 
finds that such symptomatology approximates disturbances of 
motivation and mood. 

Regarding difficulty in establishing and maintaining 
effective work and social relationships, the April 2004 
examiner noted that the Veteran has no social contacts other 
than his girlfriend.  The Board finds that such 
symptomatology approximates difficulty in establishing and 
maintaining effective work and social relationships. 

In addition, the Board notes that the Veteran also reported 
that, at times, he believes he hears his name called or 
someone talking in the distance, and he cannot explain what 
this is about.  The examiner described these as vague 
auditory hallucinations.  Persistent delusions or 
hallucinations is a criterion for a 100 percent rating.  
While, the episodes described by the Veteran are clearly not 
persistent (the examiner described them as infrequent and 
vague), and therefore are not of the degree contemplated for 
a 100 percent rating, at the very least, these episodes 
constitute symptomatology of the type contemplated for rating 
higher than the current 30percent rating.  

The Board also notes that a GAF score of 60 was assigned by 
the April 2004 VA examiner.  According to the DSM-IV, scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  This is consistent with the criteria for no 
more than the 50 percent rating herein awarded.  See also 
Carpenter at 243 (Veteran was rated at 50 percent for PTSD, 
and his GAF score was 55 to 60, corresponding to moderate 
difficulty in social and occupational functioning, under DSM 
IV).  

Although the evidence supports a 50 percent rating, the 
evidence does not support assignment of any higher rating for 
the Veteran's service-connected dysthymia. 

The April 2004 examiner noted that the Veteran denied 
suicidal ideation.  Moreover, the Veteran has not alleged, 
and evidence has no shown  obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation (found to 
be oriented in all spheres), neglect of personal appearance 
and hygiene, or the inability to establish and maintain 
effective relationships.  

Regarding a difficulty in adapting to stressful circumstances 
(including work or a work like setting), the Board 
acknowledges that the Veteran has reported difficulty in 
keeping a job.  However, he attributed this to oversleeping 
and physical problems, and stated that he believes that he is 
good with people, in general.  

Thus, the evidence does not demonstrate symptomatology of the 
degree contemplated for the next higher, 70 percent, rating.  

Regarding the criteria for a 100 percent rating, the evidence 
is not consistent with a persistent danger of the Veteran 
hurting himself or others.  Indeed, the April 2004 
examination report reveals that the Veteran denied suicidal 
or homicidal ideation.  

The evidence pertinent to this claim is not consistent with 
memory loss for names of close relatives, own occupation, or 
own name.  Indeed, the April 2004 VA examiner described the 
Veteran's short-term memory as intact.  He also recalled past 
presidents to Reagan in the proper order.  

The evidence pertinent to this claim also is not consistent 
with disorientation to time or place.  The April 2004 VA 
examiner described the Veteran as oriented in all spheres.  

Further, the evidence pertinent to this claim is not 
consistent with persistent delusions or hallucinations.  As 
discussed above, the Veteran reported to the April 2004 
examiner that, at times, he believes he hears his name called 
or someone talking in the distance, and he cannot explain 
what this is about.  However, the examiner described these as 
vague auditory hallucinations occurring on an infrequent 
basis.  They therefore do not meet the criterion of 
persistence contemplated for a 100 percent rating.  

Moreover, the Veteran has not alleged, and the evidence has 
not shown, such symptoms as gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  

Under these circumstances, the Board concludes that a 50 
percent but no higher rating under the applicable criteria is 
warranted.



C.  Bilateral Foot Disability

Historically, in a June 1997 rating decision, the RO granted 
service connection for bilateral pes planus, and assigned a 
10 percent rating, effective December 13, 1991.  The Veteran 
filed the current claim for increase in March 2005.  During 
the pendency of the claim, in a July 2007 decision, the RO 
granted an increased 30 percent rating for the expanded 
disability of bilateral pes planus with bilateral plantar 
calcaneal spurs and bilateral osteoarthritis/degenerative 
changes to talar-navicular articulation, effective May 9, 
2006.

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
assigned for moderate symptoms of pes planus, to include 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 20 percent (unilateral) 
or 30 percent (bilateral) rating is assigned for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. 

Pes planus is defined as "flat feet."  See, e.g., Buckley v. 
West, 12 Vet. App. 76, 79 (1998), citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1268 (28th ed. 1994).  

1.  Prior to May 9, 2006

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's bilateral pes planus is not warranted prior to May 
9, 2006.  

The medical evidence pertinent to this period consists of the 
report of VA examination in April 2004.  At that time, the 
feet were found to be pronated, with a mild hallux valgus 
deformity, bilaterally.  The Achilles tendon was deviated 
about 6 degrees from the midline, somewhat laterally, 
bilaterally; this was non-tender on manipulation, on weight 
bearing, and on nonweight-bearing.  There was some motion, 
bilaterally, and this was not associated with any pain.  
There were no calluses, discoloration, or edema noted.  The 
Veteran's gait was symmetrical and reciprocal.  He could rise 
up on his toes without associated increase in pain.  
Likewise, rising on his heels did not increase pain.  

Thus, for the period in question, the requirements for a 30 
percent rating under DC 5276 are not met.  The Veteran's 
symptoms were shown to  mild (not severe).  And, the 
objective evidence indicates a mild hallux valgus deformity, 
with no evidence of marked deformity.  Moreover, there was no 
pain on manipulation or weight bearing, and there was no 
indication of swelling or characteristic callosities.  

There also is no basis for assignment of any higher rating on 
the basis of functional loss due to pain, consistent with 
38 C.F.R. §§ 4.40, and 4,45, and DeLuca.    Arguably, 
functional loss due to pain is contemplated in the criteria 
for rating pes planus.  Even if not contemplated in the 
criteria for the 10 percent rating, however, the Board notes 
that the April 2004 examiner found that there was no 
limitation of motion, and no additional loss of range of 
motion following repetitive motion and no flare ups.

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for assignment of a rating 
greater than 10 percent for the period in question.  While a 
rating in excess of 10 percent is available under DC 5278 for 
bilateral acquired claw foot (pes cavus), the Veteran has not 
been diagnosed with, and the evidence does not indicate, that 
condition.  Similarly, there is no indication of malunion or 
nonunion of tarsal or metatarsal bones (DC 5283).  Hence, 
evaluation  of the disability under either diagnostic code is 
not warranted.  Also, while the disability could be 
evaluated, alternatively, by analogy to  residuals of foot 
injury (see 38 C.F.R. § 4.20), based on the objective 
description indicating mild symptomatology, a rating higher 
than 10 percent would not be warranted under DC 5284.  

The Board has also considered the diagnosis of  arthritis, 
which has been medically associated with the service-
connected disability.  The Board notes that, under Diagnostic 
Code 5003, arthritis, degenerative (hypertrophic or 
osteoarthritis)) is rated on the basis of a limitation of 
motion.  That code also provides a 10 percent rating where 
limitation of motion cannot be objectively confirmed; 
however, as in this case, a 10 percent rating has already 
been assigned, DC 5003 provides no basis for assignment of 
any higher rating.

In summary, the evidence pertinent to the period prior to May 
9, 2006 does not provide any basis, under the applicable 
rating criteria, to assign a rating higher than 10 percent 
for the Veteran's bilateral pes planus with bilateral plantar 
calcaneal spurs and bilateral osteoarthritis/degenerative 
changes to talar-navicular articulation..  

2.  Since May 9, 2006

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 30 percent for the 
Veteran's bilateral pes planus is not warranted at any point 
since May 9, 2006.  

The primary medical evidence pertinent to this period 
consists of a May 2006 VA examination report.  That report 
reveals that both feet showed moderate to severe pes planus 
deformity with standing.  There was a mild to moderate 
pronation deformity in the mid foot, bilaterally.  There was 
mild heel valgus, bilaterally.  This was found to correct 
with standing on his tiptoes, bilaterally, which he is able 
to do.  The examiner noted that the Veteran can raise both 
individually and together, and that the heels do invert, but 
with pain.  He further noted that there is mildly tender 
Achilles insertion, bilaterally, and that there is mild to 
moderate tenderness in both arches, bilaterally.  The Veteran 
was found to have pronation in the mid foot, and pain with 
manipulation of the midfoot.  He also noted pain with motion 
of both subtalar joints, which showed 15 degrees inversion 
and 15 degrees eversion.  The Veteran was found to have 
normal strength in inversion, bilaterally, but the examiner 
noted increased pain with resisted motion.  There were no 
callosities to suggest regularly abnormal weight bearing.  

Thus, the requirements for a 50 percent rating for bilateral 
disability are not met. Since May 9, 2006, the Veteran's 
overall symptoms have been moderate to severe (not 
pronounced); as  the objective evidence has indicated  mild 
to moderate pronation (not marked), and mild to moderate 
tenderness of the plantar surfaces (not extreme).  Moreover, 
there has been no finding consistent with marked inward 
displacement or severe spasm of the Achilles tendon on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  

There also is no basis for assignment of any higher rating on 
the basis of functional loss due to pain (pursuant to , as 
the criteria for the 30 percent rating specifically 
contemplate "accentuated pain on manipulation and use."  

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for assignment of a rating 
greater than 30 percent for the period in question.  
A 30 percent rating is the maximum rating assignable for 
residuals of foot injury.  While  a rating in excess of 30 
percent is available under DC 5278 for bilateral acquired 
claw foot (pes cavus), again, the Veteran has not been 
diagnosed with, and the evidence has not indicated, , this 
condition; hence, evaluation of the disability under this 
diagnostic code is not warranted.   

In summary, the evidence pertinent to the period since May 9, 
2006 does not provide any basis, under the applicable 
criteria, to assign a rating higher than 30 percent for the 
Veteran's bilateral pes planus with bilateral plantar 
calcaneal spurs and bilateral osteoarthritis/degenerative 
changes to talar-navicular articulation.  

D.  All Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to any of claims on appeal, the Veteran's lumbar 
strain, dysthymia or  bilateral foot disability has reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in the May 2005 
SOC).  None of these disabilities has objectively been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating at each stage), to have 
warranted t frequent periods of hospitalization, or to have 
otherwise rendered impractical the application of the regular 
schedular standards.  Hence, in the absence of any evidence 
of the factors noted above, the Board finds that the criteria 
for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's lumbar strain, dysthymia or bilateral 
foot disability, pursuant to Hart, (cited above), and that, 
with the exception of the allowance of an increased 50 
percent rating for dysthymia, each claim for increase must be 
denied.  In reaching these conclusions, the Board favorably 
applied  the benefit-of-the-doubt doctrine in assigning the 
higher rating for dysthymia, but finds that the  
preponderance of the evidence is against the assignment of 
any higher rating for any of the disabilities under 
consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 40 percent for chronic lumbar strain is 
denied.

A 50 percent rating for dysthymia is granted, subject to the 
legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for bilateral pes planus 
with bilateral plantar calcaneal spurs and bilateral 
osteoarthritis/degenerative changes to talar-navicular 
articulation, prior to May 9, 2006, is denied.

A rating in excess of 30 percent for bilateral pes planus 
with bilateral plantar calcaneal spurs and bilateral 
osteoarthritis/degenerative changes to talar-navicular 
articulation, from  May 9, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


